                    Case 20-10010-CSS         Doc 108         Filed 01/15/20    Page 1 of 1



                                 UNITED STATES DEPARTMENT OF JUSTICE
                                 OFFICE OF THE UNITED STATES TRUSTEE
                                         DISTRICT OF DELAWARE

IN THE MATTER OF:                                         :        Chapter 11
                                                          :
Borden Dairy Company                                      :        Case No. 20-10010 (CSS)
                                                          :
                                                          :        Jointly Administered
                                                          :        NOTICE OF APPOINTMENT OF
          Debtor.                                         :        COMMITTEE OF UNSECURED
----------------------------------                        :        CREDITORS


       Pursuant to Section 1102(a)(1) of the Bankruptcy Code, I hereby appoint the following persons to
the Committee of Unsecured Creditors in connection with the above captioned cases:

1.                 Central States, Southeast and Southwest Areas Pension Fund, Attn: Andrew Herink,
                   8647 W. Higgins Road, Chicago, IL 60631, Phone: 847-939-2458, Fax: 847-518-9797

2.                 Tetra Pak, Inc., Attn: Brian Carter, 3300 Airport Rd., Denton, TX 76207, Phone: 940-380-
                   4692

3.                 Packaging Corporation of America, Attn: Giacomo Mauro, 1 N. Field Ct., Lake Forest, IL
                   60045, Phone: 847-482-2134, Fax: 847-440-5498

4.                 Silgan White Cap LLC, Attn: Nicole DeRosa, 1140 31st Street, Downers Grove, IL 60515,
                   Phone: 630-515-5378, Fax: 630-515-5326

5.                 International Brotherhood of Teamsters, Attn: Iain Gold, 25 Louisiana Ave, NW,
                   Washington, DC 20001, Phone: 202-624-6600




                                                  ANDREW R. VARA
                                                  United States Trustee, Region 3


                                                  /s/ Timothy Fox for
                                                  T. PATRICK TINKER
                                                  ASSISTANT UNITED STATES TRUSTEE

DATED: January 15, 2020

Attorney assigned to this Case: Timothy Fox, Esq., Phone: (302) 573-6491, Fax: (302) 573-6497
Debtors’ Counsel: Blake Cleary, Esq., Phone: 302-571-6600, Fax: 302-571-1253
